Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on March 28, 2022. 

2. Claims 1-10 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “constructing a Markov decision process (MDP) for dispatching actions of a dispatcher in the factory and resulting rewards and states of the factory; performing learning by applying reinforcement learning (RL) to the constructed MDP; and as a result of said RL, selecting a job that maximizes a weighted sum of a plurality of scored dispatching rules,” in independent claims 1 and 9, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
	NPLS to Kent et al. discloses solving high-level sequential decision tasks situated on physical robots using reinforcement learning, relations of Object-Oriented Markov Decision Processes (MDPs) and the hierarchical structure provided by Abstract MDPs. 
US 11,091,211 to Ebrahimi Afrouzi et al. discloses collaboration between tasks of a first robotic chassis and a second robotic chassis.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192